                          UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF MASSACHUSETTS

                                      )
                                      )
SECURITIES AND EXCHANGE COMMISSION,   )
        Plaintiff,                    )
                                      )
     v.                               )                      Civil Action No. 1:18-cv-11926-PBS
GREGORY LEMELSON and LEMELSON CAPITAL )
MANAGEMENT, LLC,                      )
        Defendants,                   )
  and                                 )
THE AMVONA FUND, LP,                  )
        Relief Defendant              )
                                      )


         COMMISSION’S RESPONSES AND OBJECTIONS TO DEFENDANTS’
          FIRST SET OF REQUESTS FOR PRODUCTION OF DOCUMENTS

       Pursuant to Rules 26 and 34 of the Federal Rules of Civil Procedure and Rules 26 and 34

of the Local Rules of the United States District Court for the District of Massachusetts, plaintiff,

the United States Securities and Exchange Commission (“SEC” or “Commission”), hereby

provides responses and objections to Defendants’ First Set of Requests for Production of

Documents to the Securities and Exchange Commission (“First Requests”) as follows:

                                       General Objections

       All of the Commission’s responses to specific document requests are given subject to and

without waiver of the general objections that follow:

       1.      The Commission objects generally to Defendants’ 82 requests as unreasonably

cumulative, unduly burdensome, expensive, annoying or oppressive, and prohibited by Fed. R.

Civ. P. 26(b). Because of the excessive number of individual requests in defendants’ first set of

requests for production of documents, the Commission will treat this request as satisfying

defendants’ two separate sets of requests for production under Local Rule 26.1.
Response to Request No. 19

       The Commission reasserts and incorporates herein the above general objections. Subject

to and without waiving these objections, the Commission has already produced all non-

privileged responsive communications with third parties in its possession.

       20.     All Documents or Communications relating, concerning, or supporting the

position that Fr. Lemelson’s statements listed in paragraphs 36 through 43 of the Amended

Complaint caused any changes in the price of Ligand’s stock.

Response to Request No. 20

       The Commission reasserts and incorporates herein the above general objections. The

Commission further objects to this request as vague, in its use of “relating, concerning, or

supporting the position” and “caused any changes.” The Commission further objects to this

Request as vague as to time period. The Commission further objects to this request to the extent

it calls for material subject to the deliberative process, attorney-client or work product privileges.

The Commission further objects to this request as a premature request for matter that may be the

subject of expert testimony. The Commission further objects to this request as it attributes to the

Commission a “position” that has not been made by the Commission in its Amended Complaint

or elsewhere. Subject to and without waiving these objections, the Commission has already

produced all non-privileged responsive documents in its possession.

       21.     All Documents or Communications relating, concerning, or supporting the

position that Fr. Lemelson’s statements listed in paragraphs 44 through 50 of the Amended

Complaint caused any changes in the price of Ligand’s stock.




                                                 12
Response to Request No. 21

       The Commission reasserts and incorporates herein the above general objections and its

response to Request No. 20. Subject to and without waiving these objections, the Commission

has already produced all non-privileged responsive documents in its possession.

       22.     All Documents or Communications that support Your position and the claim that

“Viking is engaged in the research, development, manufacturing and commercialization of

pharmaceutical products.”

Response to Request No. 22

       The Commission reasserts and incorporates herein the above general objections. The

Commission further objects to this request to the extent it calls for the production of publicly

available documents or documents equally accessible by each party. The Commission

incorporates here by reference its objections and response to Defendants’ Interrogatories 9 and

10. Subject to and without waiving these objections, the Commission has already produced all

non-privileged documents its possession.

       23.     All Documents or Communications that support or relate to the operations of

Viking to develop drugs, including information relating to the equipment, office, and lab space

used in support of those operations.

Response to Request No. 23

       The Commission reasserts and incorporates herein the above general objections. The

Commission further objects to this request to the extent it calls for the production of publicly

available documents or documents equally accessible by each party. The Commission

incorporates here by reference its objections and response to Defendants’ Interrogatories 9 and

10. Subject to and without waiving these objections, the Commission has already produced all

non-privileged documents its possession.

                                                 13
by the deliberative process privilege, investigative files privilege, attorney-client privilege, and

the attorney work product doctrine. The Commission further objects to this Request as unrelated

to the parties’ claims and defenses in this action as is required by Fed. R. Civ. P. 26(b). The

Commission will not be producing documents responsive to this Request.



                                               SECURITIES AND EXCHANGE
                                               COMMISSION

                                               /s/ Alfred A. Day
                                               Alfred A. Day (BBO #654436)
                                               Marc J. Jones (BBO #645910)
                                               Boston Regional Office
                                               33 Arch Street, 24th Floor
                                               Boston, MA 02110
                                               617-573-4537 (Day)
                                               617-573-8947 (Jones)
                                               DayA@sec.gov
                                               JonesMarc@sec.gov
                                               Attorneys for Plaintiff

                                               Virginia M. Rosado Desilets
                                               Sonia G. Torrico
                                               Securities and Exchange Commission
                                               100 F Street, N.E.
                                               Washington, DC 20549
Dated: July 24, 2018




                                                  37
